UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8263


ALVIN LUTHER JONES,

                Plaintiff – Appellant,

          v.

GENE M. JOHNSON, Dir. of Dept. of Corr. Va.; HARVARD
STEPHENS, Chief Medical Officer for Dept. of Corr. Va.; G.
K. WASHINGTON, Regional Dir. (Central Region) Va.; W. J.
TOWNLEY, Warden/Supt. Halifax Corr. Field Unit #23; FRANK
WRAY, M.D.--Doctor Halifax Corr. Cntr. #23; SANDRA VASS,
R.N.--Head Nurse Halifax Corr. Unit #23; A. FIELDS, L.P.N.--
Nurse Halifax Corr. Unit #23; J.M.C. BROWN, Grievance
Coordinator Halifax Corr. Unit #23,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00492-jlk-mfu)


Submitted:   July 8, 2011                 Decided:   July 14, 2011


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Luther Jones, Appellant Pro Se. Mark R. Davis, Assistant
Attorney General, Richmond, Virginia; Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Alvin Luther Jones appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Jones v. Johnson, No. 7:08-cv-00492-jlk-mfu (W.D. Va.

Oct. 30, 2009).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          3